Citation Nr: 1214581	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-34 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for post-operative residuals, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, March 2007, and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  Audiological test results do not show a hearing loss disability that would warrant the assignment of a disability rating in excess of 10 percent for any period on appeal nor has the Veteran presented such an unusual disability picture as to warrant referral for an extraschedular rating.  

2.  The Veteran's right knee disability is characterized by arthritis with pain, swelling, and stiffness, as well as slight instability or subluxation.  

3.  The Veteran's right knee disability does not result in extension limited to at least 10 degrees, flexion limited to at least 45 degrees, ankylosis, moderate or severe recurrent subluxation or lateral instability, dislocation or removal of the semi-lunar cartilage, impairment or the tibia and fibula, or genu recurvatum.  

4.  The Veteran's pre-service right knee disability is most appropriately assigned a non-compensable disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 10 percent for service connection bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2011).

2.  The criteria for entitlement to a disability rating of 10 percent, but no greater for slight recurrent subluxation or lateral instability under Diagnostic 5257 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5256-5263 (2011).

3.  The criteria for entitlement to a disability rating of 10 percent, but no greater for arthritis of a major joint under Diagnostic Code 5003 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart extends Fenderson to all increased rating claims.  

Hearing Loss

The Veteran was originally granted service connection for left ear hearing loss in a May 1995 rating decision, effective June 1995, and assigned an initial non-compensable evaluation.  In August 2005, the Veteran filed a claim for an increased rating for his left ear hearing loss and service connection for right ear hearing loss.  In a March 2007 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned an initial 10 percent disability rating effective March 2006.  The Veteran has appealed.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2011) states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from March 2006, November 2007, and August 2010.  

The March 2006 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 40, 55, 60, 60, and 75 decibels, respectively, for an average over the four frequencies of interest of 62.5 decibels.  Test results of pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz of 35, 45, 45, 60, and 65 decibels, respectively, for an average over the four frequencies of interest of 53.75 decibels.  Speech audiometry test results revealed speech recognition ability of 72% in the right ear and 84% in the left ear.  The speech recognition scores reflect the lowest of several results reported by the examiner to afford the Veteran the most favorable results.  These results show that the Veteran has exceptional hearing loss in the right ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the March 2006 measurements results in assignment of Roman Numeral VI to the right ear and Roman Numeral II to the left ear, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column VI.

Additional VA testing was performed in November 2007.  The November 2007 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 40, 50, 60, 60, and 70 decibels, respectively, for an average over the four frequencies of interest of 60 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 45, 55, 60, and 70 decibels, respectively, for an average over the four frequencies of interest of 57.5 decibels.  Speech audiometry test results revealed speech recognition ability of 80 percent in the both ears.  The speech recognition scores reflect the lowest of several results reported by the examiner to afford the Veteran the most favorable results.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the November 2007 measurements results in assignment of Roman Numeral IV to the left ear and Roman Numeral IV to the right ear, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column IV.

The most recent VA testing was performed in August 2010.  The August 2010 examination yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 45, 55, 60, 60, and 70 decibels, respectively, for an average over the four frequencies of interest of 61.25 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 40, 50, 60, 60, and 70 decibels, respectively, for an average over the four frequencies of interest of 60 decibels.  Speech audiometry test results revealed speech recognition ability of 80 percent in the right ear and 82 percent in the left ear.  These results show that the Veteran does have exceptional hearing impairment in the right ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and VIA to the August 2010 measurements results in assignment of Roman Numeral IV to the left ear and Roman Numeral IV to the right ear, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column IV.

The March 2006, November 2007, and August 2010 audiological test results do not provide for assigning a disability rating in excess of 10 percent for the Veteran's bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the VA examiners did this, noting the Veteran's complaints of difficulty understanding conversations, particularly in social situations and at work.  

Additionally, the Veteran has submitted a number of statements from supervisors at work, M.L., R.M., and T.S., who report that the Veteran's hearing loss disability leads him to misunderstand communications and directions, which in turn means that some tasks must be redone.  The Veteran's spouse and step-daughter also submitted statements observing that the Veteran has difficulty understanding conversations and using a cell phone and that he speaks very loudly and turns the volume up on the television because he doesn't realize how loud it is.  

An April 2007 VA audiological assessment yielded test results of pure tone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 45, 55, 65, 65, and 70 decibels, respectively, for an average over the four frequencies of interest of 63.75 decibels.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 45, 60, 65, and 65 decibels, respectively, for an average over the four frequencies of interest of 58.75 decibels.  While some form of word recognition test was administered, it is unclear from the record whether it was a Maryland CNC test, so these results were not used in assigning a rating.  

Application of 38 C.F.R. § 4.85 Table VIA to the April 2007 measurements results in assignment of Roman Numeral IV to the left ear and Roman Numeral V to the right ear, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column V.

In support of his claim, the Veteran has submitted a June 2006 report from Balbo Hearing Center.  It does not appear that a Maryland CNC test was administered as required by VA regulations, so the results have limited probative value, but the graphical test results appear to be similar to the results of the Veteran's VA examinations.  The Veteran also submitted a letter from Dr. S.R. dated February 2007, who reported that he examined the Veteran in May 2006 for complaints of tinnitus, hearing loss, and disequilibrium.  Dr. S.R. noted that the Veteran has bilateral moderately severe sensorineural hearing loss.  He did not provide the results of his audiological testing, but the Veteran has been provided two VA examinations since this visit, Dr. S.R.'s description of the Veteran's hearing loss as "moderately severe" appears consistent with other evidence of record, and the Veteran has never claimed that Dr. S.R.'s results showed greater hearing loss than other results of record, so the Board finds that these results are not relevant to the Veteran's claim and additional development to obtain these records is not required.  

The Veteran also testified at his August 2011 hearing that his hearing has worsened since March 2006, and the Board recognizes that the Veteran is competent to report his subjective perception of hearing loss.  The Veteran's testimony, however, appears to be inconsistent.  At the August 2011 hearing, the Veteran claimed that he had not been provided a VA examination since March 2006, when in fact he has been afforded two since that time, most recently in August 2010.  Additionally, the Veteran has claimed that he has needed to replace his hearing aids several times because his hearing worsened.  While VA treatment records show that his hearing aids have been adjusted, repaired, and even replaced a numerous occasions, however, it does not appear that worsening hearing was the cause in most cases.  In May 2008, June 2010, and September 2010, a lost hearing aid had to be replaced.  In December 2007, May 2008, July 2008, and August 2010, repairs were performed.  There is no evidence that these replacements or repairs were because of worsening of the Veteran's hearing.  Only in August 2007 was he provided new hearing aids after complaining that his hearing had worsened, rather than because a hearing aid was broken or lost, although even in this case it appears that his hearing acuity had not substantially changed and he was simply being provided with a superior quality hearing aid.  

The objective evidence of record does not show that the Veteran meets the criteria for a disability rating in excess of 10 percent for his service connected bilateral hearing loss for any period on appeal.  

For all the above reasons, entitlement to an initial disability rating in excess of 10 percent for service connection bilateral heating loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Right Knee Disability

The Veteran's medical history is significant for a pre-enlistment injury to the right knee with medial and lateral meniscectomies.  Service treatment records show, however, that the Veteran reinjured his knee in service.  In January 2009, a VA examiner concluded that the Veteran's right knee disability had been permanently aggravated by his military service beyond the natural progression of the disability, but the examiner could not determine by how much without resorting to speculation.

The Veteran was granted entitlement to service connection for a right knee disability in a March 2009 rating decision and assigned an initial non-compensable disability rating, effective September 2005, under Diagnostic Code 5259, which rates removal of semi-lunar cartilage.  As it does not appear that the Veteran actually had his semi-lunar cartilage removed, he was apparently rated by analogy as no other diagnostic codes were considered appropriate.  

The Board notes that this non-compensable disability rating was arrived at because the RO assigned a minimum 10 percent disability rating based on joint pathology with painful motion, but then subtracted 10 percent based on an estimation of the level of the Veteran's pre-service disability as required by 38 C.F.R. § 4.22.  

In cases involving aggravation by active service, the rating must reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  Therefore, it is necessary to deduct from the present degree of disability the degree of the disability existing at the time of entrance into active service, if ascertainable, in terms of the rating schedule.  38 C.F.R. § 4.22.

Here, the RO reviewed the Veteran's service treatment records and noted that at entrance to service he reported on a Report of Medical History a trick or locked knee.  They also note that service treatment records show complaints of pain, although these appear to have occurred after the Veteran re-injured his knee during his active military service.  The RO assigned a 10 percent pre-service disability rating for removal of semilunar cartilage with symptomatic residuals, in this case pain and locking.  

The Veteran has disputed this rating, arguing essentially that he had no problems with his knee at enlistment, despite his past knee surgery.  In support of his claim, while the Veteran's service treatment records note that he had a past surgery on his knee, no disability of the lower extremities, including the right knee, was noted on his enlistment examination.  The Veteran was determined to be qualified for enlistment.  

It is well settled that the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, the January 2009 VA examiner was unable to offer an opinion as to the extent the Veteran's service aggravated his pre-existing disability and there is little evidence as to the severity of any right knee disability at the time of the Veteran's enlistment.  While the Veteran did check the box on a Report of Medical History for a trick or locked knee, it is unclear from the record whether the Veteran was currently symptomatic or merely reporting past medical history.  Significantly, the Veteran was considered fit for duty and allowed to enlist, supporting his claim that any residuals of his right knee surgery were not disabling.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the severity of the Veteran's pre-enlistment right knee disability is more appropriately rated as non-compensable, rather than 10 percent disabling, at the time of his entrance onto active military service.  The Board will now address the severity of the Veteran's current service connected disability for the period on appeal.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998). 
 
Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Current VA treatment notes show complaints of right knee pain, which has been treated with periodic injections.  

In support of his claim, the Veteran has submitted private medical records from Dr. R. L., showing treatment for degenerative joint disease of the right knee.  In January and February 2007, the Veteran had range of motion from 5 degrees extension to 110 degrees flexion.  Examination of the knee was positive for swelling and tenderness to palpation.  Testing for instability revealed no dislocations, subluxations, or ligamentous laxity.  The knee joint was properly aligned.  

A December 2007 VA orthopedic treatment note recorded complaints of right knee pain which worsens with activity, swelling, a "grinding sensation, and occasional feelings of giving way.  On examination, there was edema and tenderness to palpation.  Range of motion was from 20 to 90 degrees with some crepitus.  There was medial laxity to valgus stress, but no lateral laxity with varus stress.  The Veteran was diagnosed with degenerative joint disease of the right knee.

In January 2009, the Veteran was afforded a VA examination of his right knee.  He complained of pain, stiffness, and intermittent swelling.  Flare-ups occurred with continued standing and ambulation, but the Veteran denied incapacitating episodes.  He denied any dislocation or subluxation.  He used a knee brace and a cane for assistance.  He reported that he could perform all activities of daily living without assistance, but at a slower pace.  He also estimated that he had missed approximately a week of work due to his right knee problems.  On examination, swelling and diffuse tenderness were observed.  Range of motion was from -5 degrees extension to 105 degrees flexion.  There was pain at the end range, but no additional limitation of motion following repetitive testing or due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran displayed some guarding of movement.  No instability was noted.  The Veteran was diagnosed with severe and extensive osteophytosis of the right knee with large intra-articular bodies, severe patellofemoral pain syndrome, limited motions, and functional limitation.  

VA treatment notes show that in May 2009, the Veteran's range of motion was from 0 to 130 degrees.  

Medical records from Scott and White show treatment in July 2009 for severe right knee pain with stiffness.  The Veteran denied any instability, numbness, tingling, or loss of strength in the right lower extremity.  Range of motion was from 0 degrees to 115 degrees with palpable crepitus.  His gait was not antalgic.  He had some mild atrophy of the quadriceps and hamstring muscles, but no specific areas of tenderness to palpation.  Anterior and posterior drawer tests, as well as  Lachman's test, were negative.  Sensation was intact to the lower extremities.  Radiographs showed extensively severe degenerative joint disease and lateral subluxation of the patella.  It was recommended that the Veteran undergo a total knee replacement.  At a September 2009 follow-up appointment, the Veteran described increasing right knee pain with little relief from medications.  The Veteran had "a few" degrees of flexure contracture and flexed to 95 degrees.  He had trace effusion.  

A May 2010 VA treatment note addendum showed range of motion of the right knee from 0 to 110 degrees flexion with medial joint line tenderness and mild diffuse swelling.  

In August 2010, the Veteran was afforded another VA examination of his right knee.  He reported subjective complaints of deformity, pain, stiffness, weakness, decreased speed of joint motion, and effusions.  He did not report any instability, giving way, incoordination, locking, or episodes of dislocation or subluxation.  He described weekly flare-ups of moderate severity, precipitated by activities such as prolonged standing, walking, squatting, or kneeling.  He reported that he was currently employed full time and estimated he had lost one week of work due to his disability in the past twelve month period.  

On examination, weakness, guarding of movement, grinding, and subpatellar tenderness were observed.  No instability was observed, but the examiner did note that the Veteran's meniscus was surgically absent.  Range of motion was from 0 degrees extension to 125 degrees flexion.  The examiner found objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  There was no ankylosis.  

The Veteran has also submitted private medical records from Metroplex Hospital and Dr. J. J. including a January 2011 radiology report showing severe osteoarthritis and osteoporosis of the right knee and an examination noting that the Veteran's right knee had 40 degrees of flexion contracture.  

Additionally, the Veteran has submitted letters from his supervisors at work, M.L., R.M., and T.S., who reported that because of his service connected right knee and shoulder disabilities, he cannot work as quickly as he used to and sometimes required others' assistance to complete his tasks, which causes delays and diminished productivity.  The Veteran's spouse and stepdaughter also submitted letters in July 2008 and September 2010 stating that the Veteran's right knee causes him severe pain and makes it difficult to perform even ordinary activities like climbing stairs, shopping, or doing yard work.  

At his August 2011 hearing, the Veteran described symptoms of pain, swelling, dislocation, locking, and giving way.  

Based on the above evidence, the Board finds that the Veteran should be afforded a 10 percent disability rating under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability, based on a finding of medial laxity at a December 2007 VA examination, radiographic evidence of lateral subluxation of the patella in July 2009, and the Veteran's subjective complaints of dislocation and giving way.  The Board has considered whether a higher disability rating is warranted under this diagnostic code, but aside from the evidence noted above, there is no other objective evidence of instability or subluxation and in fact, most VA and private examinations have found no evidence of instability of the right knee.  Accordingly, the Board finds that any instability of the right knee is best characterized as slight, rather than severe or moderate.  

The Board further finds that the Veteran's remaining symptoms including pain, stiffness, swelling, and loss of motion are most appropriately assigned a 10 percent disability rating under Diagnostic 5003, which rates arthritis where limitation of motion is non-compensable.  As noted above, compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  

The Veteran has no ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, so a disability rating under those diagnostic codes is not appropriate.

Additionally, the Veteran's limitation of motion has never been severe enough to assign a compensable disability rating under either Diagnostic Code 5260 or Diagnostic Code 5261, with the exception of a measurement taken in December 2007.  A VA December 2007 VA treatment note describes the Veteran's range of motion as 20 to 90 degrees, which is far more limited than any other measurement of record and which, if accurate, would warrant the assignment of a 30 percent disability rating for limitation of extension under Diagnostic Code 5261.  

The Board has considered whether to assignment of a staged disability rating might be warranted, but this reading is so disproportionate to other range of motion measurements that the Board must conclude that the measurement taken in December 2007 is not representative of the Veteran's overall disability picture.  With the exception of this particular finding, range of motion testing by both VA and private examiners has never shown extension to be limited more than five degrees at any time during the lengthy period on appeal, including both before and after the December 2007 reading.  Therefore, the Board finds that a higher disability rating should not be assigned based on data that when considered in the context of all the evidence of record does not accurately represent the severity of the Veteran's disability the majority of the time.

In conclusion, the Board finds that the Veteran should be assigned a 10 percent disability rating under Diagnostic Code 5003 and a separate 10 percent disability rating under Diagnostic Code 5257, but no greater for the period on appeal.  Additionally, the Board has found that the Veteran's pre-service right knee disability is most appropriately rated as non-compensable.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular Ratings

The Board has also considered whether the Veteran's hearing loss and right knee disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, which include complaints of difficulty hearing conversations and knee pain and stiffness, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

Finally, the Board has considered whether entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis is warranted.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

Here, the Veteran has submitted a number of statements from supervisors at work, M.L., R.M., and T.S., who report that the Veteran's hearing loss disability leads him to misunderstand communications and directions, which in turn means that some tasks must be redone.  Additionally, they reported that because of his service connected right knee and shoulder disabilities, he cannot work as quickly as he used to and sometimes required others' assistance to complete his tasks, which causes delays and diminished productivity.  In a December 2010 letter, the Veteran claimed that he is looking for another job.  Accordingly, the Board finds that issue of whether the Veteran's service connected disabilities preclude substantially gainful employment has arguably been raised by the record. 

After considering, however, all the evidence of record, the Board finds that a grant of TDIU for any period on appeal is not supported by the evidence of record and that there is actually very significant evidence against a finding that any service connected disability has caused TDIU.  

First of all, the Board notes that the Veteran's combined disability rating for all his service connected disabilities is only 40 percent.  A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  The Veteran does not meet this criteria.  

Additionally, although TDIU may be granted on an extraschedular basis, the Veteran does not meet the criteria for this either.  See 38 C.F.R. § 4.16(b).  While the Veteran's supervisors have stated that his performance at work has declined, the Board notes that T.S. and R.M. describe him as an "excellent worker" and none of the Veteran's coworkers has opined that the Veteran is unable to perform his duties, just that he is no longer as productive and sometimes needs assistance from his fellow workers.  At his VA examination, the Veteran estimated that he missed only a week of work a year due to his service connected disabilities.  Additionally, the Board notes that the Veteran's current position appears to be physically demanding and that even if he was no longer able to perform this particular job, there is nothing in the record to suggest that he would be unable to perform sedentary employment.

Accordingly, as the preponderance of the evidence is against a finding that the Veteran is unable to find or maintain substantially gainful employment, the issue of entitlement to TDIU need not be further addressed.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in December 2005, March 2006, October 2007, and June 2008.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeals originate, however, from the grant of service connection for bilateral hearing loss and a right knee disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  In any event, the Veteran received Vazquez-Flores notice in June 2008. 

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, although all of the notice letters were not sent before the initial AOJ decisions in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of statements of the case and supplemental statement of the case after the notice was provided, including most recently a supplemental statement of the case issued in May 2011.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records and buddy statements and was provided an opportunity to set forth his contentions during the August 2011 hearing before the undersigned Acting Veterans Law Judge.  The appellant was afforded a VA medical examination in March 2006, November 2007, January 2009, and August 2010.  

These VA C&P examinations were based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  The examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  Additionally, the Board finds that they accurately reflect the Veteran's current level of disability.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service connected bilateral hearing loss is denied.

Entitlement to a 10 percent disability rating for a service connected right knee disability under Diagnostic Code 5257 for slight recurrent subluxation and lateral instability is granted.

Entitlement to a 10 percent disability rating for a service connected right knee disability under Diagnostic Code 5003 for arthritis with pain, stiffness, and swelling is granted.  




____________________________________________
T. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


